Exhibit 10.6
SECOND AMENDMENT TO
THE J. M. SMUCKER COMPANY DEFINED CONTRIBUTION
SUPPLEMENTAL RETIREMENT PLAN
     The J. M. Smucker Company Defined Contribution Supplemental Retirement Plan
established effective May 1, 2008 (the “Plan”) hereby is amended effective
May 1, 2008, by the J. M. Smucker Company (the “Company”).
     WHEREAS, the Company desires to amend the Plan to clarify certain
provisions of the Plan.
     NOW, THEREFORE, the Plan is hereby amended to provide as follows:
     1. Section 1.15 is hereby amended and restated in its entirety to provide
as follows:
“Specified Employee” refers to an individual defined in Code §416(i) without
regard to paragraph (5) of that section as of the date of the individual’s
Separation from Service determined as provided in Treasury Regulation
§1.409A-1(i).”
     2. Section 4.7 is hereby amended and restated in its entirety to provide as
follows:
“Under no circumstances, other than death, will a Participant who is a Specified
Employee, as of the date of the Participant’s Separation from Service, receive a
distribution under the Plan earlier than six (6) months following such
Participant’s Separation from Service.”
     3. Section 4.8 is hereby amended and restated in its entirety to provide as
follows:
“Notwithstanding the above provisions, no amount may be distributed from the
Plan if the Company reasonably anticipates that such amount would not be
deductible under Code §162(m), as determined by the Board of Directors in its
sole discretion, and in accordance with Code §409A and the Treasury regulations
promulgated thereunder.”
     4. New Sections 4.9, 4.10 and 4.11 are hereby added to the Plan to provide
as follows:
“4.9 Distribution of Small Amounts.

1



--------------------------------------------------------------------------------



 



If, at any time following Separation from Service or termination of employment,
a Participant’s benefit under the Plan is less than $10,000, the Company may
elect to distribute such account balance in a lump sum payment regardless of the
Participant’s election.
4.10 Distributions of Amounts Deemed Includable in Gross Income.
Notwithstanding any provisions of the Plan to the contrary, if, at any time, a
court or the Internal Revenue Service determines that an amount of a
Participant’s benefit under the Plan is includable in the gross income of the
Participant and subject to tax, the Board of Directors of the Company may, in
its sole discretion, and in accordance with Code §409A and the Treasury
regulations promulgated thereunder, permit a lump sum distribution of an amount
equal to the amount determined to be includable in the Participant’s gross
income.
4.11 Distributions of Amounts in Violation of Securities Laws.
Notwithstanding any provisions of the Plan to the contrary, a payment under the
Plan may be delayed if the Company reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law, in
the Company’s sole discretion, and in accordance with Code §409A and the
Treasury regulations promulgated thereunder, provided that the payment is made
on the earliest at which the Company reasonably anticipates that the making of
the payment will not cause such violation.”
     5. A new Section 7.13 is hereby added to the Plan to provide as follows:
“7.13 Compliance with Code §409A.
To the extent applicable, it is intended that this Plan and any deferrals of
compensation made hereunder comply with the provisions of Code §409A. This Plan
and any deferrals or compensation made hereunder shall be administrated in a
manner consistent with this intent, and any provisions that would cause this
Plan or any grant made hereunder to fail to satisfy Code §409A shall have no
force and effect until amended to comply with Code §409A (which amendment may be
retroactive to the extent permitted by Code §409A and may be made by the Company
without the consent of Participants). Any reference in this Plan to Code §409A
will also include any proposed temporary or final regulations, or

2



--------------------------------------------------------------------------------



 



any other guidance, promulgated with respect to Code §409A by the U.S.
Department of the Treasury or the Internal Revenue Service.”
IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed as of the 19th day of December, 2008.

                      The J. M. Smucker Company        
 
               
 
  By      /s/ Richard K. Smucker                         Executive Chairman and
Co-CEO   Title    
 
               
 
      “COMPANY”        

3